Case 16-10170        Doc 74     Filed 04/16/19     Entered 04/16/19 13:03:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 10170
         Tammy T Washington

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/24/2016.

         2) The plan was confirmed on 07/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/08/2018, 03/08/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/18/2018, 11/29/2018.

         5) The case was Dismissed on 12/06/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-10170             Doc 74         Filed 04/16/19    Entered 04/16/19 13:03:03                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $21,853.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $21,853.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,400.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $938.81
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,338.81

 Attorney fees paid and disclosed by debtor:                         $600.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ATG Credit LLC                          Unsecured          80.00           NA              NA            0.00       0.00
 Capital One Auto Finance                Unsecured            NA       2,254.89        2,254.89           0.00       0.00
 Capital One Auto Finance                Secured       14,100.00     14,100.00        14,100.00     12,857.50     627.10
 Certified Services Collection           Unsecured          60.00           NA              NA            0.00       0.00
 Certified Services Collection           Unsecured         160.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,500.00       1,115.10        1,115.10           0.00       0.00
 Commonwealth Edison Company             Unsecured         350.00        276.10          276.10           0.00       0.00
 Convergent Outsourcing Inc              Unsecured          67.00           NA              NA            0.00       0.00
 Date Serach Co                          Unsecured           0.00           NA              NA            0.00       0.00
 Edward Health Ventures                  Unsecured         332.00           NA              NA            0.00       0.00
 Elmhurst Memorial Healthcare            Unsecured          85.00           NA              NA            0.00       0.00
 Elmhurst Memorial Hospital              Unsecured         139.00           NA              NA            0.00       0.00
 Elmhurst Memorial Hospital              Unsecured         181.00           NA              NA            0.00       0.00
 Elmhurst Radiologist                    Unsecured          15.00           NA              NA            0.00       0.00
 Fingerhut-Meta Bank                     Unsecured      1,444.00            NA              NA            0.00       0.00
 Great Eagle Lending                     Unsecured         500.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority            0.00        604.00          604.00           0.00       0.00
 Internal Revenue Service                Unsecured     30,750.01     30,750.01        30,750.01           0.00       0.00
 Internal Revenue Service                Secured        2,300.00       2,300.00        2,300.00      1,810.96        0.00
 Internal Revenue Service                Priority      15,272.00     14,683.56        14,683.56      2,218.63        0.00
 Law Office of Stucker Albin Assoc       Unsecured         100.00           NA              NA            0.00       0.00
 Medical Business Bureau                 Unsecured         154.00           NA              NA            0.00       0.00
 Metrpolitan Advanced Radilogist         Unsecured           0.00           NA              NA            0.00       0.00
 National Credit Adjusters               Unsecured           0.00           NA              NA            0.00       0.00
 National Payday Loan                    Unsecured         400.00           NA              NA            0.00       0.00
 NCC Business Services                   Unsecured      5,189.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         516.00        516.55          516.55           0.00       0.00
 Reliable Recovery                       Unsecured         400.00           NA              NA            0.00       0.00
 St. Armans Grp-CWB Services             Unsecured         300.00           NA              NA            0.00       0.00
 Stellar Recovery                        Unsecured         403.00           NA              NA            0.00       0.00
 West Suburban Medical Center            Unsecured         316.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-10170         Doc 74   Filed 04/16/19    Entered 04/16/19 13:03:03                Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim        Claim         Principal        Int.
 Name                             Class    Scheduled      Asserted     Allowed          Paid           Paid
 Westmont Fire Dept            Unsecured         552.00           NA             NA           0.00         0.00
 White Hills Cash              Unsecured         700.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00             $0.00                     $0.00
       Mortgage Arrearage                                  $0.00             $0.00                     $0.00
       Debt Secured by Vehicle                        $14,100.00        $12,857.50                   $627.10
       All Other Secured                               $2,300.00         $1,810.96                     $0.00
 TOTAL SECURED:                                       $16,400.00        $14,668.46                   $627.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00              $0.00                    $0.00
        Domestic Support Ongoing                           $0.00              $0.00                    $0.00
        All Other Priority                            $15,287.56          $2,218.63                    $0.00
 TOTAL PRIORITY:                                      $15,287.56          $2,218.63                    $0.00

 GENERAL UNSECURED PAYMENTS:                          $34,912.65                  $0.00                $0.00


 Disbursements:

          Expenses of Administration                        $4,338.81
          Disbursements to Creditors                       $17,514.19

 TOTAL DISBURSEMENTS :                                                                      $21,853.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-10170        Doc 74      Filed 04/16/19     Entered 04/16/19 13:03:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
